      Exhibit 10.3
TELOS CORPORATION


2016 OMNIBUS LONG-TERM INCENTIVE PLAN


          Telos Corporation, a Maryland corporation (the "Company"), sets forth
herein the terms of its 2016 Omnibus Long-Term Incentive Plan (the "Plan"), as
follows:


1.          PURPOSE


The Plan is intended to enhance the Company's and its Subsidiaries' ability to
attract and retain highly qualified directors, officers, key employees and other
persons and to motivate such persons to serve the Company and its Subsidiaries
and to improve the business results and earnings of the Company, by providing to
such persons an opportunity to acquire or increase a direct proprietary interest
in the operations and future success of the Company. To this end, the Plan
provides for the grant of Share options, Share appreciation rights, restricted
Shares, restricted Share units, unrestricted Shares and dividend equivalent
rights. Any of these awards may, but need not, be made as performance incentives
to reward attainment of performance goals in accordance with the terms hereof. 
Share options granted under the Plan may be Incentive Stock Options, if the Plan
is approved by the Company's shareholders within 12 months after the Effective
Date, or non-qualified options, as provided herein.


2.          DEFINITIONS  For purposes of interpreting the Plan and related
documents (including Award Agreements), the following definitions shall apply:


2.1          "Award" means a grant of an Option, Share Appreciation Right,
Restricted Shares, Restricted Share Units, Unrestricted Shares or Dividend
Equivalent Rights under the Plan.
2.2          "Award Agreement" means the written agreement between the Company
and a Participant that evidences and sets out the terms and conditions of an
Award.
2.3          "Benefit Arrangement" shall have the meaning set forth in Section
15 hereof.
2.4          "Board" means the Board of Directors of the Company.
2.5          "Cause" means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or a Subsidiary, (i)
commission by a Participant of a felony or crime of moral turpitude; (ii)
conduct in the performance of a Participant's duties which is illegal,
dishonest, fraudulent or disloyal; (iii) the breach of any fiduciary duty the
Participant owes to the Company; or (iv) gross neglect of duty or poor
performance which is not cured by the Participant to the reasonable satisfaction
of the Company within 30 days of Participant's receipt of written notice from
the Company advising Participant of said gross neglect or poor performance.
2.6          "Change in Control" means an occasion upon which (i) any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a member of the Board of
Directors or fiduciary holding securities under an employee benefit
1

--------------------------------------------------------------------------------

plan of the Company or a corporation controlled by the Company, acquires (either
directly and/or through becoming the "beneficial owner" (as defined in Rule
13d-3 under the Securities Exchange Act)), directly or indirectly, securities of
the Company representing 50% or more of the combined voting power of the
Company's then outstanding securities (or has acquired securities representing
50% or more of the combined voting power of the Company's then outstanding
securities during the 12-month period ending on the date of the most recent
acquisition of Company securities by such person); (ii) during any period of
(12) consecutive months, a majority of the members of the Board of Directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors before the date of the
appointment or election; or (iii) any one person, or more than one person acting
as a group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) all, or substantially all, of
the Company's assets.
2.7          "Code" means the Internal Revenue Code of 1986, as now in effect or
as hereafter amended.
2.8          "Committee" means the Company's Management Development and
Compensation Committee.
2.9          "Company" means Telos Corporation.
2.10          "Corporate Transaction" means (i) the dissolution or liquidation
of the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity and
more than 50% of the combined voting power of all classes of stock of the
surviving entity are held by persons or entities who were not shareholders or
affiliates of the Company immediately prior to the transaction, (ii) a sale of
substantially all of the assets of the Company to another person or entity which
does not constitute a "related person" to the Company, as such term is defined
in the Treasury Regulations issued in connection with Section 409A of the Code,
or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or affiliates
immediately prior to the transaction) owning  more than 50% of the combined
voting power of all classes of Shares of the Company.
2.11          "Dividend Equivalent Right" means a right, granted to a
Participant under Section 13 hereof, to receive cash, Shares, other Awards or
other property equal in value to dividends paid with respect to a specified
number of Shares, or other periodic payments.
2.12          "Effective Date" means August 12, 2016, the date the Plan is
approved by the Board.
2.13          "Exchange Act" means the Securities Exchange Act of 1934, as now
in effect or as hereafter amended.
2.14          "Fair Market Value" means the value of a Share, determined as
follows: if on the Grant Date or other determination date the Shares are listed
on an established national or regional share exchange, is admitted to quotation
on The NASDAQ Stock Market, Inc. or is publicly traded on an
2

--------------------------------------------------------------------------------

established securities market, the Fair Market Value of a Share shall be the
closing price of the Shares on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Shares is reported for such
trading day, on the next preceding day on which any sale shall have been
reported. If the Shares are not listed on such an exchange, quoted on such
system or traded on such a market, Fair Market Value shall be the value of the
Shares as determined by the Board in good faith, including the use by the Board,
as appropriate, of an outside consultant or adviser, and taking into account,
without limitation, Section 409A of the Code.
 
2.15          "Family Member" means a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant's household (other than a tenant
or employee), a Company in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Participant) control the management of assets, and any
other entity in which one or more of these persons (or the Participant) own more
than fifty percent of the voting interests.
2.16          "Grant Date" means the date on which the Board or the Committee,
as the case may be, approves an Award or such later date as may be specified by
the Committee in situations where the Committee chooses to request that the
Board ratify the grant of an Award.
2.17          "Incentive Stock Option" means an "incentive stock option" within
the meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
2.18          "Non-Qualified Option" means an Option that is not an Incentive
Stock Option.
2.19          "Option" means an option to purchase Shares pursuant to the Plan.
2.20          "Option Price" means the exercise price for each Share subject to
an Option.
2.21          "Other Agreement" shall have the meaning set forth in Section 15
hereof.
2.22          "Participant" means a person who receives or holds an Award under
the Plan.
2.23          "Performance Award" means an Award made subject to the attainment
of performance goals (as described in Section 14) over a performance period of
up to ten (10) years.
2.24          "Plan" means this Telos Corporation 2016 Omnibus Long-Term
Incentive Plan.
2.25          "Purchase Price" means the purchase price, if any, for each Share
pursuant to a grant of Restricted Shares or Unrestricted Shares.
3

--------------------------------------------------------------------------------

2.26          "Restricted Share Unit" means a bookkeeping entry representing the
equivalent of a Share awarded to a Participant pursuant to Section 10 hereof.
2.27          "Restricted Shares" means Shares awarded to a Participant pursuant
to Section 10 hereof.
2.28          "SAR Exercise Price" means the per share exercise price of a SAR
granted to a Participant under Section 9 hereof.
2.29          "Securities Act" means the Securities Act of 1933, as now in
effect or as hereafter amended.
2.30          "Service" means service as a Service Provider to the Company or a
Subsidiary. Unless otherwise stated in the applicable Award Agreement, a
Participant's change in position or duties shall not result in interrupted or
terminated Service, so long as such Participant continues to be a Service
Provider to the Company or a Subsidiary. Subject to the preceding sentence,
whether a termination of Service shall have occurred for purposes of the Plan
shall be determined by the Board or the Committee, as the case may be, which
determination shall be final, binding and conclusive.
2.31          "Service Provider" means an employee, officer or director of the
Company or a Subsidiary, or a consultant or adviser currently providing services
to the Company or a Subsidiary.
2.32          "Share" or "Shares" means shares of Common Stock of the Company.
2.33          "Share Appreciation Right" or "SAR" means a right granted to a
Participant under Section 9 hereof.
2.34          "Subsidiary" means any "subsidiary corporation" of the Company
within the meaning of Section 424(f) of the Code.
2.35          "Substitute Awards" means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted (whether pursuant to
this Plan or pursuant to any other program or contract) by the Company or a
Subsidiary or by a company or other entity acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.
2.36          "Ten Percent Shareholder" means an individual who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding shares of the Company, its parent or any of its Subsidiaries. In
determining share ownership, the attribution rules of Section 424(d) of the Code
shall be applied.
2.37          "Termination Date" means the date upon which an Option shall
terminate or expire, as set forth in Section 8.3 hereof.
2.38          "Unrestricted Shares" means an Award pursuant to Section 11
hereof.
4

--------------------------------------------------------------------------------

3.          ADMINISTRATION OF THE PLAN


3.1.          Board.  Subject to the delegation described in Section 3.2, below,
the Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company's governing documents and
applicable law. The Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement and shall have full power and authority to take
all such other actions and make all such other determinations not inconsistent
with the specific terms and provisions of the Plan that the Board deems to be
necessary or appropriate to the administration of the Plan, any Award or any
Award Agreement. All such actions and determinations shall be by the affirmative
vote of a majority of the members of the Board present at a meeting or by
unanimous consent of the Board executed in writing in accordance with the
Company's governing documents and applicable law. The interpretation and
construction by the Board of any provision of the Plan, any Award or any Award
Agreement shall be final, binding and conclusive.


3.2.          Committee.  The Board from time to time may delegate to the
Committee such powers and authorities related to the administration and
implementation of the Plan, as set forth in Section 3.1 above and other
applicable provisions, as the Board shall determine, consistent with the
Company's governing documents and applicable law.  As of the Effective Date, the
Board has delegated, until further written notice, full authority to the
Committee to administer, implement and operate the Plan and to grant and
interpret Awards thereunder.  If the Plan, any Award or any Award Agreement
entered into hereunder provides for any action to be taken by or determination
to be made by the Board, such action may be taken or such determination may be
made by the Committee if the power and authority to do so has been delegated to
the Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.


3.3.          Terms of Awards.  Subject to the other terms and conditions of the
Plan, the Board or the Committee, as the case may be, shall have full and final
authority to:


(i)          designate Participants,


(ii)          determine the type or types of Awards to be made to a Participant,
including Substitute Awards made, inter alia, in consideration of the
cancellation of prior outstanding stock options,


(iii)          determine the number of Shares to be subject to an Award,


(iv)          establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),


(v)          prescribe the form of each Award Agreement evidencing an Award, and


5

--------------------------------------------------------------------------------

(vi)          amend, modify, or supplement the terms of any outstanding Award. 
Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Participant, impair the Participant's
rights under such Award.


The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Participant on account of actions taken by the
Participant in violation or breach of or in conflict with any employment
agreement, non-competition agreement, any agreement prohibiting solicitation of
employees or clients of the Company or any Subsidiary thereof or any
confidentiality obligation with respect to the Company or any Subsidiary thereof
or otherwise in competition with the Company or any Subsidiary thereof, to the
extent specified in such Award Agreement applicable to the participant.
Furthermore, unless the Board provides otherwise in the applicable Award
Agreement, the Company may annul an Award if the Participant is an employee of
the Company or a Subsidiary thereof and is terminated for Cause as defined in
the applicable Award Agreement or the Plan, as applicable.


3.4.          Deferral Arrangement.  The Board may permit or require the
deferral of any award payment into a deferred compensation arrangement, subject
to compliance with Section 409A, where applicable, and such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest or dividend equivalents.


3.5.          No Liability.  No member of the Board or of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award or Award Agreement.


3.6.          Book Entry.  Notwithstanding any other provision of this Plan to
the contrary, the Company may elect to satisfy any requirement under this Plan
for the delivery of Share certificates through the use of book-entry.


4.          SHARES SUBJECT TO THE PLAN


Subject to adjustment as provided in Section 17 hereof, the number of Shares
available for issuance under the Plan shall be four and one-half million
(4,500,000).  Shares issued or to be issued under the Plan shall be authorized
but unissued Shares or issued Shares that have been reacquired by the Company.
If any Shares covered by an Award are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of Shares subject thereto, then the
number of Shares counted against the aggregate number of Shares available under
the Plan with respect to such Award shall, to the extent of any such forfeiture
or termination, again be available for making Awards under the Plan.  If an
Award (other than a Dividend Equivalent Right) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan. Notwithstanding anything
herein to the contrary, Shares subject to an Award under the Plan may not again
be made available for issuance under the Plan if such Shares are Shares
delivered to or withheld by the Company to pay the exercise price or the
withholding taxes under Options or Share Appreciation Rights.


6

--------------------------------------------------------------------------------

The Board shall have the right to issue Substitute Awards or assume Awards in
connection with mergers, reorganizations, separations, or other transactions to
which Section 424(a) of the Code applies. The number of Shares reserved pursuant
to Section 4 may be increased by the corresponding number of Awards assumed and,
in the case of a Substitute Award, by the net increase in the number of Shares
subject to Awards before and after the substitution.


5.          EFFECTIVE DATE, DURATION AND AMENDMENTS


5.1.          Effective Date.  The Plan shall be effective as of the Effective
Date.


5.2.          Term.  The Plan shall terminate automatically ten (10) years after
its adoption by the Board and may be terminated on any earlier date as provided
in Section 5.3.


5.3.          Amendment and Termination of the Plan.  The Board may, at any time
and from time to time, amend, suspend, or terminate the Plan as to any Shares as
to which Awards have not been made. An amendment shall be contingent on approval
of the Company's shareholders to the extent stated by the Board, required by
applicable law or required by applicable stock exchange listing requirements. In
addition, if the Plan is approved by the Company's shareholders within 12 months
after the Effective Date, any amendment adopted after the date of shareholder
approval will be contingent on subsequent approval of the Company's shareholders
if the amendment would: (i) materially increase the aggregate number of Shares
that may be issued under the Plan or (ii) materially modify the requirements as
to eligibility for participation in the Plan. No Awards shall be made after
termination of the Plan. No amendment, suspension or termination of the Plan
shall, without the consent of the Participant, impair rights or obligations
under any Award theretofore awarded under the Plan.


6.          AWARD ELIGIBILITY AND LIMITATIONS


6.1.          Service Providers and Other Persons.  Subject to this Section 6,
Awards may be made under the Plan to: (i) any Service Provider to the Company or
any Subsidiary, including any Service Provider who is an officer or director of
the Company or any Subsidiary, as the Board or the Committee, as the case may
be, shall determine and designate from time to time, (ii) any other individual
whose participation in the Plan is determined to be in the best interests of the
Company by the Board.


6.2.          Successive Awards and Substitute Awards.  An eligible person may
receive more than one Award, subject to such restrictions as are provided
herein. Notwithstanding Sections 8.1 and 9.1, the Option Price of an Option or
the grant price of an SAR that is a Substitute Award may be less than 100% of
the Fair Market Value of a Share on the original Grant Date and provided that
the Option Price or grant price is determined in accordance with the principles
of Code Section 424 and the regulations thereunder.


7.          AWARD AGREEMENT


Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board or the Committee, as the case may
be, shall from time to time determine. Award Agreements granted from time to
time or at the same time need not contain similar provisions but shall be
consistent with the terms of the Plan. Each Award Agreement evidencing an Award
of Options shall specify whether such Options are intended to be Non-Qualified
Options or Incentive Stock Options (if applicable), and in the absence of such
specification such options shall be deemed Non-Qualified Options.


7

--------------------------------------------------------------------------------

8.          TERMS AND CONDITIONS OF OPTIONS


8.1.          Option Price.  The Option Price of each Option shall be fixed by
the Board or the Committee, as the case may be, and stated in the Award
Agreement evidencing such Option.  Except as otherwise specified in Section
8.12, the Option Price of each Option shall be at least the Fair Market Value on
the Grant Date of a Share.  In no case shall the Option Price of any Option be
less than the par value of a Share.


8.2.          Vesting.  Subject to Sections 8.3, 8.4, 8.5 and 17.3 hereof, each
Option granted under the Plan shall become exercisable at such times and under
such conditions (including based on achievement of performance goals and/or
future service requirements) as shall be determined by the Board or the
Committee, as the case may be, and stated in the Award Agreement. For purposes
of this Section 8.2, fractional numbers of Shares subject to an Option shall be
rounded down to the next nearest whole number.


8.3.          Term.  Except as otherwise specified in Section 8.12, each Option
granted under the Plan shall terminate, and all rights to purchase Shares
thereunder shall cease, upon the expiration of ten years from the date such
Option is granted, or under such circumstances and on such date prior thereto as
is set forth in the Plan or as may be fixed and stated in the Award Agreement
relating to such Option (the "Termination Date").


8.4.          Termination of Service.  Unless otherwise provided for in an Award
Agreement or in writing after the Award Agreement is issued, upon the
termination of a Participant's Service, except to the extent that such
termination is due to death, or Change in Control of the Company or as otherwise
specified in the Award Agreement, any Option held by such Participant that has
not vested shall immediately be deemed forfeited and any otherwise vested Option
or unexercised portion thereof shall terminate three (3) months after the date
of such termination of Service, but in no event later than the date of
expiration of the Option.  If a Participant's Service is terminated for Cause,
the Option or unexercised portion thereof shall terminate as of the date of such
termination.  Unless otherwise provided for in an Award Agreement or in writing
after the Award Agreement is issued, and except as otherwise specified in
Section 8.12, if a Participant's Service is terminated due to death, any Option
of the deceased Participant shall become fully vested and shall continue in
accordance with its terms, may be exercised, to the extent of the number of
Shares with respect to which he/she could have exercised the Option on the date
of his/her death, by his/her estate, personal representative or beneficiary who
acquires the Option by will or by the laws of descent and distribution, and
shall expire on its normal date of expiration unless previously exercised.  Such
provisions shall be determined in the sole discretion of the Board or the
Committee, as the case may be, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.


8

--------------------------------------------------------------------------------

8.5.          Change in Control.  Unless otherwise provided for in an Award
Agreement or in writing that is agreed to by the Participant after the Award
Agreement is issued in the event of a Change in Control, a Participant's
unvested Options shall become fully vested and may be exercised until their
normal date of expiration.


8.6.          Limitations on Exercise of Option.  Notwithstanding any other
provision of the Plan, in no event may any Option be exercised, in whole or in
part, after the occurrence of an event referred to in Section 17 hereof which
results in termination of the Option.


8.7.          Method of Exercise.  An Option that is exercisable may be
exercised by the Participant's delivery to the Company of written notice of
exercise on any business day, at the Company's principal office, on the form
specified by the Board or the Committee, as the case may be.  Such notice shall
specify the number of Shares with respect to which the Option is being exercised
and shall be accompanied by payment in full of the Option Price of the Shares
for which the Option is being exercised plus the amount (if any) of federal
and/or other taxes which the Company may, in its judgment, be required to
withhold with respect to an Award.


8.8.          Rights of Holders of Options.  Unless otherwise stated in the
applicable Award Agreement, a Participant holding or exercising an Option shall
have none of the rights of a shareholder (for example, the right to receive cash
or dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to the Participant. Except as provided in Section 17
hereof, no adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such issuance.


8.9.          Delivery of Share Certificates.  Promptly after the exercise of an
Option by a Participant and the payment in full of the Option Price, such
Participant shall be entitled to the issuance of a Share certificate or
certificates evidencing his/her ownership of the Shares purchased upon such
exercise.


8.10.          Transferability of Options.  Except as provided in Section 8.11,
during the lifetime of a Participant, only the Participant (or, in the event of
legal incapacity or incompetency, the Participant's guardian or legal
representative) may exercise an Option. Except as provided in Section 8.11, no
Option shall be assignable or transferable by the Participant to whom it is
granted, other than by will or the laws of descent and distribution.


8.11.          Family Transfers.  If authorized in the applicable Award
Agreement, a Participant may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.11, a "not for value" transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity. Following a transfer under this
Section 8.11, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred Options are prohibited except to Family Members of the
original Participant in accordance with this Section 8.11 or by will or the laws
of descent and distribution. The events of termination of Service of Section
8.4 hereof shall continue to be applied with respect to the original
Participant, following which the Option shall be exercisable by the transferee
only to the extent, and for the periods specified, in Section 8.4.


9

--------------------------------------------------------------------------------

8.12.          Limitations on Incentive Stock Options.  This Section 8.12
applies only if the Plan is approved by the Company's shareholders within 12
months after the Effective Date. An Option shall constitute an Incentive Stock
Option only (i) if the Participant of such Option is an employee of the Company
or any Subsidiary of the Company; (ii) to the extent specifically provided in
the related Award Agreement; and (iii) to the extent that the aggregate Fair
Market Value (determined at the time the Option is granted) of the Shares with
respect to which all Incentive Stock Options held by such Participant become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Participant's employer and its affiliates) does not exceed
$100,000. This $100,000 limitation shall be applied by taking Options into
account in the order in which they were granted. If an Incentive Stock Option is
granted to a Ten Percent Shareholder, then (a) the Option Price shall be not
less than 110 percent of the Fair Market Value of a Share on the Grant Date; and
(b) the Option shall not be exercisable after the expiration of five years from
its Grant Date. Unless otherwise provided for in an Award Agreement or in
writing after the Award Agreement is issued, if an Incentive Stock Option is
granted to a Participant whose Service is terminated due to death, the Incentive
Stock Option shall cease to be an Incentive Stock Option upon the expiration of
twelve (12) months from the date of the Participant's death and thereafter shall
be a Non-Qualified Option.


9.          TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS


9.1.          Right to Payment and Grant Price.  A SAR shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise over
(B) the grant price of the SAR as determined by the Board or the Committee, as
the case may be. The Award Agreement for an SAR shall specify the grant price of
the SAR, which shall be at least the Fair Market Value of a Share on the Grant
Date.  SARs may be granted in conjunction with all or part of an Option granted
under the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award.


9.2.          Other Terms.  The Board or the Committee, as the case may be,
shall determine at the Grant Date or thereafter, the time or times at which and
the conditions under which an SAR may be exercised (including based on
achievement of performance goals and/or future service requirements), the time
or times at which SARs shall cease to be or become exercisable following
termination of Service or upon other conditions, the method of exercise, method
of settlement, form of consideration payable in settlement, method by or forms
in which Shares will be delivered or deemed to be delivered to Participants,
whether or not an SAR shall be in tandem or in combination with any other Award,
and any other terms and conditions of any SAR.


10

--------------------------------------------------------------------------------

10.          TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED SHARE
UNITS


10.1.          Grant of Restricted Shares or Restricted Share Units.  Awards of
Restricted Shares or Restricted Share Units may be made to eligible persons. 
Restricted Shares or Restricted Share Units may be awarded for no consideration
(other than par value of the Shares which is deemed paid by Services already
rendered).  Restricted Shares or Restricted Share Units may also be referred to
as performance shares or performance share units.


10.2.          Restrictions.  At the time an Award of Restricted Shares or
Restricted Share Units is made, the Board or the Committee, as the case may be,
may, in its sole discretion, establish a period of time (a "restricted period")
applicable to such Restricted Shares or Restricted Share Units.  Unless a
different restricted period is specified, the default restricted period shall,
for an employee be three (3) years with respect to which twenty-five percent
(25%) of the Shares shall be vested upon the Grant Date and twenty-five percent
(25%) of the Shares related to such Award shall become nonforfeitable or vest on
each of the first three (3) anniversaries of the Grant Date, and shall, for a
Director be the period for which such Director continues to serve as a
Director.  Each Award of Restricted Shares or Restricted Share Units may be
subject to a different restricted period.  The Board or the Committee, as the
case may be, may, in its sole discretion, at the time a grant of Restricted
Shares or Restricted Share Units is made, prescribe restrictions in addition to
or other than the expiration of the restricted period, including the
satisfaction of corporate or individual performance conditions, which may be
applicable to all or any portion of the Restricted Shares or Restricted Share
Units in accordance with Section 14.1.  Neither Restricted Shares nor Restricted
Share Units may be sold, transferred, assigned, pledged or otherwise encumbered
or disposed of during the restricted period or prior to the satisfaction of any
other restrictions prescribed with respect to such Restricted Shares or
Restricted Share Units.  Each Participant may designate a beneficiary for the
Restricted Shares or Restricted Share Units awarded to him or her under the
Plan.  If a Participant fails to designate a beneficiary, the Participant shall
be deemed to have designated his or her estate as his or her beneficiary.


10.3.          Restricted Shares Certificates.  The Company shall issue, in the
name of each Participant to whom Restricted Shares has been granted, Share
certificates representing the total number of Restricted Shares granted to the
Participant, as soon as reasonably practicable after the Grant Date. The Board
or the Committee, as the case may be, may provide in an Award Agreement that
either (i) the Company shall hold such certificates for the Participant's
benefit until such time as the Restricted Shares are forfeited to the Company or
the restrictions lapse, or (ii) such certificates shall be delivered to the
Participant, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.


10.4.          Rights of Holders of Restricted Shares.  Unless otherwise
provided for in an Award Agreement, holders of Restricted Shares shall have the
right to vote such Shares and the right to receive any dividends declared or
paid with respect to such Shares. All distributions, if any, received by a
Participant with respect to Restricted Shares as a result of any share split,
share dividend, combination of shares, or other similar transaction shall be
subject to the restrictions applicable to the original Award.


11

--------------------------------------------------------------------------------

10.5.          Rights of Holders of Restricted Share Units.


10.5.1.          Dividend Rights.  Unless the Board otherwise provides in an
Award Agreement, holders of Restricted Share Units shall have no rights as
shareholders of the Company. The Award Agreement evidencing a grant of
Restricted Share Units may provide that the holder of such Restricted Share
Units shall be entitled to receive, upon the Company's payment of a cash
dividend on its outstanding Shares, a cash payment for each Restricted Share
Unit held equal to the per-share dividend paid on the Shares in accordance with
Section 13.


10.5.2.          Creditor's Rights.  A holder of Restricted Share Units shall
have no rights other than those of a general creditor of the Company. Restricted
Share Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Award Agreement.


10.6.          Termination of Service.  Unless otherwise provided for in an
Award Agreement or in writing after the Award Agreement is issued, upon the
termination of a Participant's Service, any Restricted Shares or Restricted
Share Units held by such Participant that have not vested, or with respect to
which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited, except to the extent that such termination is
due to death or Change in Control of the Company or as otherwise specified in
the Award Agreement.  Further, the Award Agreement may specify that the vested
portion of the Award shall continue to be subject to the terms of any applicable
transfer or other restriction.  Upon forfeiture of Restricted Shares or
Restricted Share Units, the Participant shall have no further rights with
respect to such Award, including but not limited to any right to vote Restricted
Shares or any right to receive dividends with respect to Restricted Shares or
Restricted Share Units.


10.7.        Purchase of Restricted Shares.  If a Participant receives an Award
consisting of Restricted Shares and the Participant subsequently satisfies the
conditions necessary to enable the Participant to retain the Restricted Shares,
for purposes of satisfying any corporate law requirement to demonstrate that the
Company has received consideration in return for such Restricted Shares at least
equal to the par value of such Restricted Shares, the Participant may be deemed,
in the discretion of the Board or the Committee, as the case may be, to have
provided consideration to the Company in an amount equal to the aggregate par
value of such Restricted Shares through the performance of past Services to the
Company or a Subsidiary.


10.8.          Delivery of Share.  Except as otherwise specified with respect to
a particular Award of Restricted Shares, within thirty (30) days of the
expiration or termination of the restricted period, a certificate or
certificates representing all Shares relating to such Award which have not been
forfeited shall be delivered to the Participant or to the Participant's
beneficiary or estate, as the case may be.   Except as otherwise specified with
respect to a particular Award of Restricted Share Units, within thirty (30) days
of the satisfaction of the vesting criterion applicable to such Award, a
certificate or certificates representing all Shares relating to such Award which
have vested shall be issued or transferred to the Participant.


12

--------------------------------------------------------------------------------

11.          TERMS AND CONDITIONS OF UNRESTRICTED SHARES AWARDS


The Board or the Committee, as the case may be, may, in its sole discretion,
grant (or sell at par value or such other higher purchase price as it may
determine) an Unrestricted Shares Award to any Participant pursuant to which
such Participant may receive Shares free of any restrictions ("Unrestricted
Shares") under the Plan. Unrestricted Shares Awards may be granted or sold as
described in the preceding sentence in respect of past services and other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Participant.


12.          FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES


12.1.          General Rule.  Payment of the Option Price for the Shares
purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Shares shall be made in cash or in cash equivalents acceptable to the
Company.


12.2.          Surrender of Shares.  To the extent the Award Agreement so
provides, payment of the Option Price for Shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Shares may be made
all or in part through the tender to the Company of Shares, which Shares shall
be valued, for purposes of determining the extent to which the Option Price or
Purchase Price has been paid thereby, at their Fair Market Value on the date of
exercise or surrender.


12.3.          Cashless Exercise.  With respect to an Option only to the extent
permitted by law and to the extent the Award Agreement so provides, payment of
the Option Price for Shares purchased pursuant to the exercise of an Option may
be made all or in part by delivery (on a form acceptable to the Board or the
Committee, as the case may be), of an irrevocable direction to a registered
securities broker acceptable to the Company to sell Shares and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3.


12.4.          Other Forms of Payment.  To the extent the Award Agreement so
provides, payment of the Option Price for Shares purchased pursuant to exercise
of an Option or the Purchase Price for Restricted Shares may be made in any
other form that is consistent with applicable laws, regulations and rules.


13.          TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS


13.1.          Dividend Equivalent Rights.  A Dividend Equivalent Right is an
Award entitling the recipient to receive credits based on cash distributions
that would have been paid on the Shares specified in the Dividend Equivalent
Right (or other Award to which it relates) if such Shares had been issued to and
held by the recipient. A Dividend Equivalent Right may be granted hereunder to
any Participant. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional Shares, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment. Dividend Equivalent Rights may be settled in cash or Shares or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Board. A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award. A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other Award.


13

--------------------------------------------------------------------------------

13.2.          Termination of Service.  Except as may otherwise be provided by
the Board either in the Award Agreement or in writing after the Award Agreement
is issued, a Participant's rights in all Dividend Equivalent Rights shall
automatically terminate upon the Participant's termination of Service for any
reason.


14.          TERMS AND CONDITIONS OF PERFORMANCE AWARDS


14.1.          Performance Conditions.  The right of a Participant to exercise
or receive a grant or settlement of any Award, and the timing thereof, may be
subject to such corporate or individual performance conditions as may be
specified by the Board or the Committee, as the case may be. The Board or the
Committee, as the case may be, may use such business criteria and other measures
of performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce the amounts payable under
any Award subject to performance conditions.


14.2.          Settlement of Performance Awards; Other Terms.  Settlement of
such Performance Awards shall be in Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
Service by the Participant prior to the end of a performance period or
settlement of Performance Awards.


15.          PARACHUTE LIMITATIONS


Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Subsidiary, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an "Other Agreement"), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Participant (including groups or classes of
Participants or beneficiaries of which the Participant is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Participant (a "Benefit Arrangement"), if the Participant is a
"disqualified individual," as defined in Section 280G(c) of the Code, any
Option, Restricted Shares or Restricted Share Units held by that Participant and
any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Participant under this Plan, all
14

--------------------------------------------------------------------------------

Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Participant under this Plan to be considered a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code as then in effect
(a "Parachute Payment") and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Participant from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Participant without causing any such payment or benefit to be considered a
Parachute Payment. In the event that the receipt of any such right to exercise,
vesting, payment, or benefit under this Plan, in conjunction with all other
rights, payments, or benefits to or for the Participant under any Other
Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (ii) of the preceding sentence, then the rights, payments,
or benefits under this Plan, any Other Agreements, and any Benefit Arrangements
that should be reduced or eliminated so as to avoid having the payment or
benefit to the Participant under this Plan be deemed to be a Parachute Payment
will be reduced as follows:


(a)          amounts that do not constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be reduced first; and


(b)          all other amounts will then be reduced as follows: (I) cash
payments will be reduced before noncash payments; and (II) payments to be made
on a later payment date will be reduced before payments to be made on an earlier
payment date.


16.          REQUIREMENTS OF LAW


16.1.          General.  The Company shall not be required to sell or issue any
Shares under any Award if the sale or issuance of such Shares would constitute a
violation by the Participant, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any Shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no Shares may be issued or sold to the Participant
or any other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any Shares underlying an Award, unless a
registration statement under such Act is in effect with respect to the Shares
covered by such Award, the Company shall not be required to sell or issue such 
shares unless the Company has received evidence satisfactory to it that the
Participant or any other individual exercising an Option may acquire such Shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of Shares pursuant to the Plan to comply with any law or
regulation of any governmental authority. As to any jurisdiction that expressly
imposes the requirement that an Option shall not be exercisable until the Shares
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.


15

--------------------------------------------------------------------------------

16.2.          Rule 16b-3.  During any time when the Company has a class of
equity security registered under Section 12 of the Exchange Act, it is the
intent of the Company that Awards pursuant to the Plan and the exercise of
Options granted hereunder will qualify for the exemption provided by Rule 16b-3
under the Exchange Act. To the extent that any provision of the Plan or action
by the Board does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative to the extent permitted by law and deemed advisable by the
Board and shall not affect the validity of the Plan. In the event that Rule
16b-3 is revised or replaced, the Board or the Committee, as the case may be,
may exercise its discretion to modify this Plan in any respect necessary to
satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.


17.          EFFECT OF CHANGES IN CAPITALIZATION


17.1.          Changes in Shares.  If the number of outstanding Shares is
increased or decreased or the Shares are changed into or exchanged for a
different number or kind of shares or other securities of the Company on account
of any recapitalization, reclassification, share split, reverse split,
combination of shares, exchange of shares, share dividend or other distribution
payable in capital stock, or other increase or decrease in such Shares effected
without receipt of consideration by the Company occurring after the Effective
Date, the number and kinds of Shares for which grants of Options and other
Awards may be made under the Plan shall be adjusted proportionately and
accordingly by the Company.  In addition, the number and kind of Shares for
which Awards are outstanding shall be adjusted proportionately and accordingly
so that the proportionate interest of the Participant immediately following such
event shall, to the extent practicable, be the same as immediately before such
event.  Any such adjustment in outstanding Options or SARs shall not change the
aggregate Option Price or SAR Exercise Price payable with respect to Shares that
are subject to the unexercised portion of an outstanding Option or SAR, as
applicable, but shall include a corresponding proportionate adjustment in the
Option Price or SAR Exercise Price per Share.  The conversion of any convertible
securities of the Company shall not be treated as an increase in Shares affected
without receipt of consideration.  Notwithstanding the foregoing, in the event
of any distribution to the Company's shareholders of securities of any other
entity or other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in shares of common stock of the
Company) without receipt of consideration by the Company, the Company may, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
Shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Share Appreciation Rights to reflect such distribution.


16

--------------------------------------------------------------------------------

17.2.          Reorganization in which the Company is the Surviving Entity. 
Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of Shares subject to such Option or
SAR would have been entitled immediately following such reorganization, merger,
or consolidation, with a corresponding proportionate adjustment of the Option
Price or SAR Exercise Price per share so that the aggregate Option Price or SAR
Exercise Price thereafter shall be the same as the aggregate Option Price or SAR
Exercise Price of the Shares remaining subject to the Option or SAR immediately
prior to such reorganization, merger, or consolidation.  Subject to any contrary
language in an Award Agreement, any restrictions applicable to such Award shall
apply as well to any replacement shares received by the Participant as a result
of the reorganization, merger or consolidation.  In the event of a transaction
described in this Section 17.2, Restricted Share Units shall be adjusted so as
to apply to the securities that a holder of the number of Shares subject to the
Restricted Share Units would have been entitled to receive immediately following
such transaction.


17.3.          Corporate Transaction.  Subject to the exceptions set forth in
the last sentence of this Section 17.3, the last sentence of Section 17.4 and
the requirements of Section 409A of the Code:


(i) upon the occurrence of a Corporate Transaction, all outstanding Options and
Restricted Shares shall be deemed to have vested, and all Restricted Share Units
shall be deemed to have vested and the Shares subject thereto shall be
delivered, immediately prior to the occurrence of such Corporate Transaction,
and


(ii) either of the following two actions shall be taken:


(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or


(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Shares, Restricted Share Units, and/or SARs and
pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value, in the case of Restricted Shares or
Restricted Share Units, equal to the formula or fixed price per Share paid to
holders of Shares and, in the case of Options or SARs, equal to the product of
the number of Shares subject to the Option or SAR (the "Award Shares")
multiplied by the amount, if any, by which (I) the formula or fixed price per
Share paid to holders of Shares pursuant to such transaction exceeds (II) the
Option Price or SAR Exercise Price applicable to such Award Shares.


With respect to the Company's establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate.  The Board shall send
17

--------------------------------------------------------------------------------

written notice of an event that will result in such a termination to all
individuals who hold Options and SARs not later than the time at which the
Company gives notice thereof to its shareholders.  This Section 17.3 shall not
apply to any Corporate Transaction to the extent that provision is made in
writing in connection with such Corporate Transaction for the assumption or
continuation of the Options, SARs, Restricted Shares and Restricted Share units
theretofore granted, or for the substitution for such Options, SARs, Restricted
Shares and Restricted Share Units for new options, SARs, restricted share and
restricted shares units relating to the shares of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares (disregarding any consideration that is not common shares) and option and
share appreciation right exercise prices, in which event the Plan, Options,
SARs, Restricted Shares and Restricted Share Units theretofore granted shall
continue in the manner and under the terms so provided.


17.4.          Adjustments.  Adjustments under this Section 17 related to Shares
or other securities of the Company shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. No
fractional Shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole Share.  The
Board shall determine the effect of a Corporate Transaction upon Awards other
than Options, SARs, Restricted Shares and Restricted Share Units, and such
effect shall be set forth in the appropriate Award Agreement.  The Board may
provide in the Award Agreements at the Grant Date, or any time thereafter with
the consent of the Participant, for different provisions to apply to an Award in
place of those described in Sections 17.1, 17.2 and 17.3.


17.5.          No Limitations on Company.  The making of Awards pursuant to the
Plan shall not affect or limit in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations, or changes of its capital
or business structure or to merge, consolidate, dissolve, or liquidate, or to
sell or transfer all or any part of its business or assets.


18.          GENERAL PROVISIONS


18.1.          Disclaimer of Rights.  No provision in the Plan or in any Award
or Award Agreement shall be construed to confer upon any individual the right to
remain in the employ or service of the Company or any Subsidiary, or to
interfere in any way with any contractual or other right or authority of the
Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company or any Subsidiary. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Participant, so long as
such Participant continues to be a trustee, officer, consultant or employee of
the Company or a Subsidiary. The obligation of the Company to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The Plan shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in Company or escrow for payment to any Participant or beneficiary under
the terms of the Plan.


18

--------------------------------------------------------------------------------

18.2.          Non-exclusivity of the Plan.  Neither the adoption of the Plan
nor the submission of the Plan to the Company's shareholders for approval at the
Board's discretion shall be construed as creating any limitations upon the right
and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of Share options otherwise than
under the Plan.


18.3.          Withholding Taxes.  The Company or a Subsidiary, as the case may
be, shall have the right to deduct from payments of any kind otherwise due to a
Participant any federal, state, or local taxes of any kind required by law to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to an Award or upon the issuance of any Shares upon the exercise of
an Option or pursuant to an Award. At the time of such vesting, lapse, or
exercise, the Participant shall pay to the Company or the Subsidiary, as the
case may be, any amount that the Company or the Subsidiary may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Subsidiary, which may be withheld by the
Company or the Subsidiary, as the case may be, in its sole discretion, the
Participant may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Subsidiary to withhold Shares otherwise issuable to
the Participant or (ii) by delivering to the Company or the Subsidiary Shares
already owned by the Participant. The Shares so delivered or withheld may have
an aggregate Fair Market Value up to the maximum amount allowed for equity
instruments for financial accounting purposes. The Fair Market Value of the
Shares used to satisfy such withholding obligation shall be determined by the
Company or the Subsidiary as of the date that the amount of tax to be withheld
is to be determined. A Participant who has made an election pursuant to this
Section 18.3 may satisfy his/her withholding obligation only with Shares that
are not subject to any repurchase, forfeiture, unfulfilled vesting, or other
similar requirements.


18.4.          Captions.  The use of captions in this Plan or any Award
Agreement is for the convenience of reference only and shall not affect the
meaning of any provision of the Plan or such Award Agreement.


18.5.          Other Provisions.  Each Award granted under the Plan may contain
such other terms and conditions not inconsistent with the Plan as may be
determined by the Board, in its sole discretion.


18.6.          Number and Gender.  With respect to words used in this Plan, the
singular form shall include the plural form, the masculine gender shall include
the feminine gender, etc., as the context requires.


18.7.          Severability.  If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.


19

--------------------------------------------------------------------------------

18.8.          Governing Law.  The validity and construction of this Plan and
the instruments evidencing the Awards hereunder shall be governed by the laws of
the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
and the instruments evidencing the Awards granted hereunder to the substantive
laws of any other jurisdiction.


18.9.          Section 409A of the Code.  The Board intends to comply with
Section 409A of Code ("Section 409A"), or an exemption to Section 409A, with
regard to Awards hereunder that constitute nonqualified deferred compensation
within the meaning of Section 409A. To the extent that the Board determines that
a Participant would be subject to the additional 20% tax imposed on certain
nonqualified deferred compensation arrangements pursuant to Section 409A, as a
result of any provision of any Award granted under this Plan, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Board.


*    *    *


To record adoption of the Plan by the Board as of August 12, 2016, the Company
has caused its authorized officer to execute the Plan.



 
Telos Corporation
     
 
/s/ Helen M. Oh
 
 
Helen M. Oh
   
Corporate Secretary
 



20